*1375OPINION.
Titos sell :
The facts and evidence in this proceeding establish that petitioner and his wife agreed that the wife’s salary should be her separate property and that that agreement was carried out during the calendar year 1921. The Board has heretofore held in cases involving similar facts and circumstances arising in the State of California that the wife is entitled to report in a separate return her individual income. See Louis Gassner, 4 B. T. A. 1071.
Anna Hershey Harris may report in a separate return her salary and bonus as her individual income and, that course having been followed by her, the respondent erred in including her salary and bonus in petitioner’s net income for the year 1921.

Judgment will he entered upon W days' notice, pursuant to Rule 50.